Citation Nr: 0829484	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-40 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for 
Raynaud's disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to August 
1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that the veteran's claim was initially 
developed only as to the issue of whether the reduction from 
40 percent to 20 percent for Raynaud's disease was proper.  
The veteran filed a timely notice of disagreement with the 
February 2005 rating decision which promulgated the rating 
reduction.  He also submitted a timely substantive appeal as 
to that issue following the issuance of a statement of the 
case (SOC) in November 2005.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in July 2008.  A copy of the transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO notified the 
veteran of a proposed rating reduction in the evaluation for 
his service-connected Raynaud's disease from 40 percent to a 
20 percent disability rating.  The February 2005 rating 
decision on appeal reduced the evaluation for the veteran's 
service-connected Raynaud's disease from 40 percent to 20 
percent, effective May 1, 2005.  

2.  No material improvement in the service-connected 
Raynaud's disease under the ordinary conditions of life is 
shown.  



CONCLUSION OF LAW

The criteria for restoration of a 40 percent disability 
rating for Raynaud's disease are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.344, 4.1 - 4.14, 4.104, Diagnostic Code (DC) 7117 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in July 2003, August 2004, and 
January 2007 specifically notified him of the substance of 
the VCAA.  Specifically, the Board observes that the July 
2003 letter notified the appellant of the importance of 
submitting treatment records, particularly those within the 
last 12 months, in order to address his claim for an 
increased rating.  The August 2004 letter notified him of the 
RO's proposal to reduce his service-connected Raynaud's 
disease disability rating from 40 percent to 20 percent; and 
also informed him that he could submit medical or other 
evidence to show that the RO should not make this change and 
could request a personal hearing to present evidence or 
argument on any important point pertaining to his claim.  
Such a hearing was requested and held in January 2008.  The 
Board also notes that he received additional letter in July 
2007 which again provide the veteran with notice of what was 
necessary to warrant an increased evaluation for this 
condition.  

Through these letters, the veteran was notified of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA arteries and veins examinations, and 
statements and testimony from the veteran.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the January 2007 
letter motioned above.  


Factual Background

In a May 1989 rating decision, the veteran was granted 
service connection for Raynaud's syndrome, and a 20 percent 
rating was assigned, effective from August 9, 1988.  The 
Board confirmed this disability rating in an August 1990 
decision.  Following VA evaluation in March 1991, the RO also 
confirmed the 20 percent rating.  

In June 1995, the veteran filed a claim for an increased 
rating.  In support of his claim, he submitted private 
treatment records dated in 1995 which showed treatment for 
symptoms of Raynaud's disease.  It was noted that he worked 
outside in the cold.  It was recommended that he avoid 
working in cold temperatures.  

When examined by VA in September 1995, the veteran said that 
he had had no treatment for Raynaud's disease over the years.  
However, he had noticed a slow progression of associated 
symptoms over the past 10 years.  He indicated that when he 
worked in temperatures below 55 degrees, he experience 
blanching, pain, and paresthesia in the hands.  His 
employment included work outdoors as an electronic mechanic.  
He said that such work had become increasingly difficult.  
Exam of the hands revealed decreased capillary filling and 
easy blanching of both hands and feet.  Running the left hand 
under tap water led to some hyperemia and delayed capillary 
filling, as well as mild discomfort.  There was easy 
blanching of both feet.  There were no other acute or chronic 
skin changes of the hands or feet noted.  There were strong 
peripheral pulses and normal neurological functioning of the 
extremities.  

Based on the clinical findings above, the RO, in a March 1996 
rating decision, increased the veteran's disability 
evaluation to 40 percent, effective from March 8, 1995.  

In July 2003, the veteran filed a claim for an increased 
rating.  He said that when he was exposed to temperatures of 
65 degrees or less, he experience small blister like sores on 
his fingers and his skin cracked to the point of bleeding.  
His hands even reacted when he picked up a cold can drink in 
the summer.  

Upon VA examination in August 2003, physical examination of 
the hands and feet showed that his capillary refill was 
normal, and there was no sign of venous insufficiency, 
ulceration, or clubbing.  His peripheral pulses were normal 
and symmetrical.  The examiner indicated that there was no 
vascular disease found.  The veteran reported that he 
experienced daily pain and numbness when he was exposed to 
temperatures of 65 degrees or less such as when in an air 
conditioned room.  

In a September 2003 rating decision, the RO confirmed the 40 
percent disability rating.  

The veteran underwent additional VA examination in May 2004.  
It was noted that there had been no significant change since 
the previous exam in 2003.  The veteran continued to report 
symptoms at temperatures less than 65 degrees.  He said that 
he had symptoms on a daily basis, and that it took him 30 to 
60 minutes to recover.  He worked as an engineering 
technician.  He had not missed work nor had a bad performance 
evaluation related to his Raynaud's disease symptoms.  

On examination, the veteran had good radial and ulnar pulses.  
Capillary refill in the fingers was normal.  His fingernails 
were normal and not deformed.  There was no evidence of 
chronic arthritic changes in the hands.  The feet had normal 
dorsalis pedis and posterior tibial pulses, good capillary 
refill, and no evidence of rash or nail bed deformity.  The 
impression was Raynaud's syndrome without significant change 
since the last evaluation less than a year earlier.  

In July 2004, the RO proposed to reduce the veteran's 40 
percent disability evaluation for Raynaud's disease to 20 
percent.  The veteran was notified of this proposal in an 
August 2004 letter.  In a February 2005 rating decision, the 
RO promulgated the reduction.  The 20 percent rating was 
assigned effective from May 1, 2005.  

He disagreed with the reduction, and this appeal ensued.  He 
submitted VA treatment records dated in 2006 which showed 
continued complaints associated with his Raynaud's syndrome.  
In January 2006, he reported bilateral hand pain, to include 
that his hand got cold and numb.  They were painful on a 
daily basis.  They also turned purple if it was 65 degrees or 
below.  He had the same problem with his toes.  

The veteran underwent additional VA examination in February 
2007.  At that time, he reported frequent episodes of some 
coldness in the hands.  He noted that he experienced coldness 
and mild numbness in his hands and feet every morning upon 
awakening.  He said that these symptoms also occurred when 
entering a room with air conditioning.  Sometimes, there were 
discolorations and pain in the hands in cold conditions, 
going from white to purple.  The examiner noted that the 
veteran had not been taking any medication for the condition, 
nor had he recently been seen for treatment.  The examiner 
also noted that this evaluation, conducted in the winter, was 
entirely normal.  There was no evidence of abnormalities in 
the nails or hair patters of the hands, feet, or upper and 
lower extremities.  Capillary refill was normal in all 
extremities.  

In a February 2007 statement, the veteran argued that the VA 
examination of his Raynaud's disease earlier that month was 
inadequate to evaluate his condition in that the exam was 
brief and because the examiner's statements as to his 
condition did not adequately reflect what was said.  The 
veteran reiterated that he experienced pain upon awakening 
when temperatures were in the 60s.  He again described pain 
and color changes from simple contact with cold surfaces such 
as a cold steering wheel or a beverage can.  Touching cold 
objects resulted in his hands turning white and purple with 
pain in the upper palm area.  He also reported frequent 
numbness and pain in this feet and hands whenever the 
temperature was less than 68 degrees.  

The most recent VA examination was conducted in January 2008.  
Evaluation of his condition included the veteran holding a 
cold can of soda for eight minutes immediately after it was 
removed from the refrigerator.  He hands were also placed in 
a sink full of cold water for five minutes.  Neither of these 
conditions produced discoloration or other manifestions of 
Raynaud's disease.  Physical exam showed normal vascularity.  
Arterial pulses were normal, strong, and symmetrical.  
Capillary refill of the toes and fingers was normal, and no 
color changes were apparent.  There were no signs of atrophic 
changes.  The examiner noted that while there were no 
symptoms of Raynaud's reproduced from the test administered, 
he did not necessarily preclude the proposition that the 
veteran did experience symptoms at other times.  
Nevertheless, he continued, the results decreased the 
probability that the manifestions that the veteran cited 
occurred on a very frequent basis.  


The veteran provided testimony in support of his claims in 
July 2008.  He complained of daily symptoms associated with 
his Raynaud's disease.  It was noted that his condition had 
not decreased in severity in the last few years.  
Essentially, it was about the same or possibly a little bit 
worse.  


Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

DC 7117 - Raynaud's Syndrome:

With two or more digital ulcers plus autoamputation of one or 
more digits and history of characteristic attacks - 100 
percent

With two or more digital ulcers and history of characteristic 
attacks - 60 percent

Characteristic attacks occurring at least daily - 40 percent

Characteristic attacks occurring four to six times per week - 
20 percent

Characteristic attacks occurring one to three per week - 10 
percent

Note:  For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.

38 C.F.R. § 4.104, DC 7117 (2007)


Analysis

As set forth above, the RO proposed decreasing the 
appellant's disability rating from 40 percent to 20 percent 
for his service-connected Raynaud's disease in a letter dated 
August 6, 2004.  

These are such important safeguards that the U.S. Court of 
Appeals for Veterans Claims (Court) has held that where VA 
has reduced a veteran's rating without observance of 
applicable law and regulation, such a rating is void ab 
initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, 
to remedy such cases, the decision must be reversed as 
unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The provisions of 38 C.F.R. § 3.344 provide that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, such as epilepsy, asthma, ulcers, and 
many skin diseases, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  The above considerations are required for 
ratings which have continued for long periods at the same 
level (five years or more).  C.F.R. § 3.344(c).

Once the five year requirement of 38 C.F.R. § 3.344 has been 
satisfied, a reduction of the pertinent rating percentages 
can only be effective if the reduction complies with the 
provisions of 38 C.F.R. § 3.344(a).  The reduction can be 
justified only if there is a showing by a preponderance of 
the evidence that the rating reduction is warranted.  Brown 
v. Brown, 5 Vet. App. 413 (1993).

Specifically, the Court requires that adjudicators must: (1) 
review the entire record of examinations and medical and 
industrial history to ascertain whether the recent 
examination(s) on which the reduction was based were full and 
complete; (2) decline to use examinations which are less full 
and complete than those on which payments were authorized or 
continued; (3) not reduce an evaluation except in cases where 
all the evidence clearly warrants a finding of material 
improvement.  In addition, where material improvement in the 
physical condition is clearly shown, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Brown, at 419-20.

As a preliminary matter, the Board finds that the RO has 
complied with the procedural requirements of 38 C.F.R. § 
3.105(e) in reducing the veteran's disability evaluation.  As 
set forth above, the RO issued a letter in August 2004, 
advising the veteran of his right to present additional 
evidence within 60 days of receipt of the letter and request 
a hearing.  Note:  This letter was sent to the veteran's last 
known address.  No response was received, and there was no 
evidence to suggest that he had attempted to update a change 
of address with VA.  Following a period of several months, a 
final reduction in disability evaluation was effected on May 
1, 2005.  

Subsequently dated records show, however, that the RO 
thereafter obtained treatment records and additional VA 
medical examinations were conducted.  Also, the veteran was 
afforded a hearing in July 2008.  In addition, the February 
2005 rating decision effectuating the reduction was not 
issued until the appropriate time period had elapsed.  Thus, 
the Board finds that the requirements of 38 C.F.R. § 3.105(e) 
were met.  

The next question for consideration is whether the reduction 
was proper based on applicable regulations.  Here, the Board 
notes that the provisions of 38 C.F.R. § 3.344(a), which 
apply to evaluations in effect for five years or more, are 
for application in this case.

In determining whether the reduction at issue in this case 
complies with the provisions of 38 C.F.R. § 3.344(a), the 
Board has reviewed the entire record.  After so doing, the 
Board finds that the examinations upon which the reduction 
was based were full and complete.  Specifically, the August 
2003 and May 2004 VA medical examination reports contain 
specific, relevant findings, including a delineation of the 
veteran's subjective complaints, as well as objective 
findings such as objective indications of pain.  Based on the 
foregoing, the Board concludes that the examinations on which 
the reduction was based are as full and complete as those on 
which the 40 percent rating was initially authorized and 
continued.

The Board next finds that the preponderance of the evidence 
of record shows that the veteran's service-connected 
Raynaud's disease has not materially improved under the 
ordinary conditions of life since the assignment and 
continuation of the 40 percent rating.

As set forth above, the medical evidence upon which the 
reduction was based reflects only subjective complaints 
associated with Raynaud's disease.  Similarly, examinations 
conducted in 2007 and 2008 also only reflect subjective 
findings.  Objective findings associated with this condition 
have not been clinically shown upon numerous VA examinations, 
specifically to include evaluations in 2003, 2004, 2007, and 
2008.  

The veteran has consistently complained of daily attacks 
characteristic of Raynaud's disease. At the personal hearing 
chaired by the undersigned in July 2008, the veteran 
testified to the extent his service-connected condition has 
effected his employment as an electronics technician and 
limited his daily activities and hobbies. He added that he 
experienced symptoms every day when the temperature fell 
below 70 degrees. In the opinion of the Board, the evidence 
in its entirety does not lead to the conclusion that 
sustained improvement in the condition at issue has been 
attained.  Resolving the benefit of the doubt in the 
veteran's favor, restoration of the 40 percent evaluation for 
Raynaud's disease is warranted. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.344, 4.1 - 4.14, 4.104, 
Diagnostic Code (DC) 7117.








ORDER

Restoration of a 40 percent evaluation for Raynaud's disease 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


